 352DECISIONSOF NATIONALLABOR RELATIONS BOARDIdaho Candy CompanyandBakery and ConfectioneryWorkers'InternationalUnion of America, LocalNo. 393,AFL-CIO. Cases 19-CA-7079 and 19-RC-7055June 10, 1975DECISION AND ORDERBY MEMBERS JENKINS, 'KENNEDY, ANDPENELLO',On November 22, 1974, Administrative Law JudgeEarldean V. S. Robbins issued the attached Decisionin this proceeding. Thereafter, Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered' the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, fmdings,1 andconclusions of the Administrative Law Judge and toadopt her recommended Order.We agree with the Administrative Law Judge thatRespondent violated Section 8(a)(1) of the Act byannouncing and granting a wage increase prior to theelection,aswell as by unlawfully interrogatingemployees.We also agree with the AdministrativeLaw Judge's recommendation that Petitioner's Ob-jections 1 and 4 be sustained on the basis of the grantof the wage increase and interrogation of employeesduring the critical preelection period. In the circum-stances,we believe that Respondent's unlawfulconduct precludes the holding of a second election inwhich the employees can exercise their free choice,and consequently, that a bargaining order is warrant-ed.Member Kennedy agrees that Respondent actedunlawfully in interrogating employees and in grant-ing the general wage increase, and he would set asidethe election conducted herein. However, he does notbelieve that a bargaining order is warranted andtakes the occasion to express the view that a secretballot election is the preferred method of determin-ing the employees' desires in the selection of abargaining representative.We do not deny that the election process isordinarily regarded as the most reliable means ofdetermining a majority bargaining representative.But, if an employer has acted unlawfully to preclude1The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge.It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry WallProducts,218 NLRB No. 52the exercise of a free choice by the election process,resort to the Board's representation procedures is notrequired.This is the teaching ofGissel,2whichapproves the issuance of a bargaining order incircumstances "where the employees sentiment onceexpressed through cards would, on balance, be betterprotected by a bargaining order." We believe this tobe such a case.Member Kennedy does not agree, as he regards theinterrogation, standing alone, as an inadequate basisfor a bargaining order, and the wage increase, heargues, would have but a minimal impact upon anelection. But a similar argument was made in C & GElectric, Inc.,180 NLRB 427 (1969), and rejected bythe Board as follows:However, where, as here, the Employer grantssubstantial wage increases to a high percentage ofhis employees in violation of Section 8(a)(1) theemployees are not likely to miss the inference that"the source of benefits now conferred is also thesource from which future benefits must flow andwhich may dry up if it is not obliged."N.L.R.B. v.Exchange Parts Co.,375 U.S. 405 (1964). We findthat this unlawful conduct was of such a nature astohave a lingering effect and the use oftraditional remedies was unlikely to insure a fairor free rerun election.Subsequentcases areto the same effect .3Member Kennedy minimizes the impact of thewage increase in this case by labeling it as a cost-of-living increase,which was not restricted to unitpersonnel, and which was in the same amount foreveryone. But all this is beside the point. These arematters for consideration in determining whether thewage increasewas unlawfully motivated. But it hasbeen found, and Member Kennedy concedes, thatthe purpose of the increase, although extended tosome nonunit personnel, was to persuade the unitemployees to reject the Union as their bargainingrepresentative.We are left, then, with a general wageincrease no different in its impact from that presentin other wage increase cases where the Board hasfound a lingering effect which impaired the ability ofthe employees to express a free choice in anotherelection.Respondent's announcement and grant ofthewage increase followed its letter sent to allemployees, after the union organizing campaign hadbegun, advising them that union representation wasunnecessary.Inc,91NLRB544 (1950),enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing her findings.2N.LR.B.v.GisselPacking Co., Inc.,395 U.S. 575 (1969).3 SeeTowerEnterprises, Inc., d/b/a Tower Records,182 NLRB 382(1970),and Gruber's Super Market, Inc,201 NLRB 612 (1973). IDAHO CANDY COMPANY353The employees'sentimentfreelyexpressed throughcards prior to Respondent's unlawful conduct nowappears as a more reliable gauge of employee choicethan an election.A card majorityhaving then beenobtainedby the Union,the issuance of a bargainingorder becomes appropriate underGissel.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Idaho Candy Com-pany, Boise, Idaho, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.MEMBER KENNEDY,dissenting:Idissent from my colleagues' conclusion that aGissel-typebargaining order is warranted. In thecircumstances of this case, a cease-and-desist orderand a rerun election is the appropriate remedy.The violations found are relatively minor in nature.Two low-level supervisors violated Section 8(a)(1)through statements made during conversations withemployees, and Respondent's president,Wakeman,implemented a previously planned 25-cent cost-of-living wage increase prior to the election.Noticeably absent from this record are those moreaggravated violations which tend to have a lastingimpact on employees: discharges of employees forengaging in union activities; threats to employees ofplant closure if they select a union to represent them;unlawful support for a favored union; and creationof an atmosphere of coercion, fear, and intimidation.Respondent may have overstepped the bounds ofpermissible campaign conduct, but these are clearlynot aggravated violations of the Act.It goes without saying that not all unfair laborpractices committed by an employer in the face of anorganizing drive warrant the imposition of a bargain-ing order. Both the Board and the courts have beenvery careful to differentiate between degrees of anemployer'smisconduct in determining whether abargaining order is justified. In theGissel4decision,the Supreme Court recognized three categories ofcases: (1) those "exceptional" cases in which anemployer engages in "outrageous" and "pervasive"unfair labor practices; 5 (2) those marked by "lesspervasive practices which nevertheless still have thetendency to undermine majority strength and impedethe election process"; 6 and (3) cases involving minoror, less extensive unfair labor practices having only aminimal impact on the election machinery.? TheSupreme Court held that only the first two categorieswould justify a bargaining order. In my judgment,this case falls into the third category.Under existing Board and court precedent, the8(a)(1) violations committed by the two low-levelsupervisors would not, standing alone, be an ade-quate basis upon which to predicate a bargainingorder.8The question thus becomes whether theaddition of the wage increase is sufficient to tip thescales in the other direction. I conclude that thisquestion must be answered in the negative.The increase granted was a cost-of-living increase.Itwas not limited to unit employees but was offeredto all of Respondent's personnel except for fivecommission salesmen and the president of theCompany. The increase was the same for everyone-25 cents per hour. It is the nature and scope of thewage increase here which serves to distinguish thiscase from those cited by my colleagues .9 The factthat the unit employees were treated on a par witheveryone else in the plant will, in my judgment,prevent the creation of any "lingering effect" whichmight now impede the election process.10Since the unfair labor practices found to exist inthis casemay be adequately remedied through atraditional order and are not so coercive or lasting asto impair the holding of a rerun election, I woulddirect such an election to let the employees decidewhether they want a union, rather than force abargaining representative upon them. I am andalways have been of the view that a secret ballotelection is the preferred route to determine theemployees' desires in the selection of a bargainingrepresentative.Accordingly, I dissent from my colleagues' is-suance of a bargaining order.4N.L.RB. v. Gissel Packing Co.,Inc., 395 U.S. 575 (1969).5 Id at 613.6 Id at 614.4 Id at 615.8Cf.Hennessy Service Corporation,204 NLRB 266 (1973).9 I did not participate in any of the cases relied upon by the majority.10Contrary to my colleagues, I find suchconsiderationsto be very muchon point and not at all directed at thequestionof motivation. They aredirectly related to the primaryissuebefore us-namely, whether a free andfair election can now be conducted.DECISIONSTATEMENT OF THE CASEEARLDEAN V. S. RoBBINS, Administrative Law Judge:This case was heard before me in Boise, Idaho, on August27 and 28, 1974. The charge in Case 19-CA-7079 was filedby Bakery and ConfectioneryWorkers' InternationalUnion of America, Local No. 393, AFL-CIO, on May 13,1974, and amended on June 21, 1974. Copies of said chargeand amended charge were served on Respondent on therespective filing dates. The complaint, which issued on July2, 1974, and was amended on August 12, 1974, alleges thatRespondent violated Section 8(a)(1) of the National Labor 354DECISIONSOF NATIONALLABOR RELATIONS BOARDRelationsAct, as amended, The petition in Case 19-RC-7055 was filed by the Union on March 26, 1974. Pursuantto a Stipulation for Certification Upon Consent Electionapproved on April 12, 1974, an election by secret ballotwas conducted on May 8, 1974, which resulted in 17 ballotsfor and 17 against the Union, with I challenged ballot castby Irene Mann which is sufficient to affect the results ofthe election. On May 13 and 15, 1974, the Union filedtimely objections to the election, copies of which were dulyserved on Respondent. On July 2, 1974, the ActingRegional Director determined that certain of said objec-tions raised matters, some of which were identical to thatalleged as unfair labor practices in Case 19-CA-7079,which could best be resolved through a hearing andordered thatCase 19-RC-7055 be consolidated forpurposes of hearing with Case 19-CA-7079. The basicissue hereiniswhether certain conduct of Respondent issufficient to warrant setting aside the election and if so,whetherRespondent engaged in acts of interference,restraint, and coercion of such serious and substantialcharacter and effect as to render the conduct of a free, fairrerun representation election doubtful or impossible,requiring the issuance of a bargaining order. Also at issueis the supervisory status of Irene Mann.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and by Respondent,Imake the following:FINDINGS OF FACTI.JURISDICTIONRespondent is an Idaho corporation with a place ofbusinessinBoise,Idaho,where it is engaged in themanufacture and wholesaling of candy and relatedconfectionery items.During the year preceding theissuanceof the complaint herein, Respondent in the courseand conduct of its business operations has sold andshipped products valued in excess of $50,000 directly topurchasers located outside the State of Idaho; and duringthat sameperiod of time purchased and received goodsvalued in excess of $50,000 directly from vendors locatedoutside the State of Idaho.The complaintalleges,Respondent admits, and I findthat Respondent is, and at all times material herein hasbeen,an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2), (6),and (7) of the Act.II. LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I fmdthat the Union is a labor organization within the meaningof Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACITCES AND TILEREPRESENTATIONPROCEEDINGSA.The Union's Organizational Campaign andDemand for RecognitionIn mid-February 1974,1 the Union began to organizeRespondent's production, maintenance, warehouse, anddriver employees. On February 26 Respondent received aletterfrom the Union stating that said organizationalcampaign had commenced. On March 12, Respondent sentletters to all employees expressing its belief that unionrepresentation was unnecessary.On March 25, Union Representatives Andrew Jordanand Robert McIntosh told Respondent's president, DonaldWakeman, that the Union represented a majority ofRespondent's production,maintenance, warehouse, anddriveremployees and demanded recognition as theexclusive collective-bargaining representative of said em-ployees.Wakeman refused, stating that representationquestions should be determined by the National LaborRelations Board. Whereupon McIntosh gave Wakeman aletterwhich repeated the demand and set forth therequested unit. Later that same day, Respondent sent theUnion a letter claiming a good-faith doubt of the Union'smajority status and again refusing to recognize the Union.On March 26, the Union filed a petition for an election inCase 19-RC-7055.B.TheWage IncreaseOn March 22, Respondent posted a notice on thebulletinboard in both the factory and the warehouseannouncing that employees would receive a wage increaseeffective April 1. On that same day, by letter, Respondentnotified the Union of the impending wage increase. OnApril 1, Respondent granted a 25-cent-an-hour wageincrease to all its employees. Respondent contends that thewage increase was not granted in order to dissuade itsemployees from securing union representation. Rather,according to Wakeman, he had been considering grantingsuch an increase for some time prior to the advent of theUnion but had been concerned that Respondent could notafford an increase in view of the rising cost of raw materialand the inability to increase the selling price of Respon-dent's principal product - a 10-cent candy bar. Wakemantestified that, for competitivereasons, small candy manu-facturers2 are forced to follow the lead of major manufac-turers as to pricing. He further testified that some of themajor manufacturers of candy bars began changing from a10-cent bar to a 15-cent bar around the beginning of 1974and, at a convention of candy manufacturers held onFebruary 22 through 26, he learned that there was noappreciable consumer resistance to the increase in price.He therefore decided to make a complete changeover to a15-cent bar, thus placing Respondent in a position to granta wage increase. Wakeman admits, however, that in fact,Respondent's changeover began in January when it ceasedselling the 10-cent bar in Utah. In early February,Respondent's changeover to the 15-cent bar was completed1Unlessotherwise indicated, all dates hereinare in 1974.Utah,Montana,Washington,Oregon,and States surrounding Idaho.2Respondent'smarket is regional-theWestern States,principally IDAHO CANDY COMPANYin Colorado,Wyoming,and Montana,followed shortly byWashington and Oregon,and Respondent ceased all salesof 10-cent candy bars on May 29.Wakeman further admitsthat the decision to grant the wage increase was not madeuntilMarch 22. He contends that,since he had not heardfrom the Union since February 26, he decided that heshould not delay putting the wage increase into effect.However,he admits that he thought the Union was stillattempting to organize the employees.Where,as here,wage increases are granted shortly afterthe filing of a representation petition, there is a presump-tion of impropriety which can be rebutted only by anaffirmative showing that the granting of the benefit wasgoverned by factors other than the impending election.Northwest Engineering Company,148NLRB 1136, 1145(1964);Glosser Bros.,Inc.,120 NLRB 965 (1958);Interna-tional Shoe Company,123 NLRB 682(1959).Respondenthas not met this burden.The record establishes thatRespondent had never before'granted a general wageincrease and Wakeman's contention that the timing of theannouncement and granting of the increase was motivatedby legitimate business considerations does not withstandscrutiny.As indicated above,the essence of Respondent'sargument is that wage increases were under considerationprior to the advent of the Union but that it waseconomically infeasible until a major industry shift to a 15-cent candy bar occurred.However,this industry shiftoccurred in January and Respondent immediately beganits own changeover to the higher priced bar.Yet Respon-dent did not immediatelygranta wage increase nor did itannounce to its employees that a general wage increasewould be tied to the price increase.In fact,there is nothingin the record to indicate that Wakeman informed anyonethat he was considering a general wage increase. Further-more,he admits that he did not actually make the decisionuntilMarch 22. It would seem that if the price increase wasthe decisive factor in the decision to grant a wage increasethen the wage increase would have been given either inJanuary when the changeover began or,if Respondent wascautious,in February when consumer acceptance becameapparent or in May when the changeover was complete.Since Respondent did not wait for the completion of thechangeover,then there is no adequate explanation for thedelay in granting the wage increase.Wakeman's contentionthathe was waiting to obtain information regardingconsumer acceptance at the candy manufacturers conven-tion is not persuasive.Respondent had enough informationregarding consumer acceptance to completely switch, priorto the convention,to the 15-cent bar in its area of heaviestsales.Similarlyunconvincing is the contention thatRespondent waited a month and, hearing nothing from theUnion,assumed that the organizational efforts had beenunsuccessful and therefore proceeded to announce and putinto effect the wage increase.Wakeman admits that hethought the Union was still actively engaged in organizingRespondent's employees.In all of the circumstances, I amconvinced,and I find,that the announcement and grant ofthe April 1 general wage increase were timed to induceRespondent's employees to reject the Union and wereviolativeof Section 8(a)(1)of the Act.N.L.R.B. v.355Exchange PartsCo.,375 U.S. 405(1964);BechtelCorpora-tion,200 NLRB 975(1972).C.Interrogation and OtherActs of Interference,Restraint,and Coercion1.By Irene MannThe initial consideration as to the complaint allegationsregarding IreneMann is a determination as to hersupervisory status. Respondent contends that she possessesno indicia of supervisory authority and that thereforeRespondent cannot be held responsiblefor anyinterroga-tion attributable to her.On the other hand,GeneralCounsel contends that she is a supervisor.The recordsupports General Counsel's position.Section 2(11) of the Act defines supervisors as:... any individual having the authority, in theinterest of the employer,to hire,transfer, suspend,layoff,recall,promote,discharge,assign,reward ordiscipline other employees,or responsibly to directthem,or to adjust their grievances,or effectively torecommend such action,if in connection with theforegoing the exercise of such authority is not of amerely routine or clerical nature, but requires the use ofindependent judgment.Possession of either of these indicia is sufficient to establishsupervisory status, and the evidence demonstrates thatMann possessed several-most particularly the ability todiscipline,assign, and responsibly direct employees in theirwork,and to hire employees or effectively recommendsame.Thus,Mann assigns work tasks to each employeethroughout the day and,upon completion of an assignedtask,an employee is required to report to Mann for a newassignment. New employees are oriented and trained byMann.She reprimands and criticizes employees regardingtheirwork performance. She grants employees time off.She changes employees'lunch periods.She makes recom-mendations as to wage increases which are followed. She isa conduit through which employees request wage increases,and new employees are hired upon her determination thatthey are needed.Further indicia of supervisory authority is the fact thatshe has a telephone and a desk at which she spends aconsiderable amount of time.The only other person inproduction with such is the plant manager.Mann does notregularly work on the production line. She is salaried, otherproduction and maintenance employees are paid hourly.She receives sick leave benefits, other production andmaintenance employees do not.Mann does not receive aChristmas bonus,otherproduction and maintenanceemployees do. Mann does not punch a timecard, otherproduction and maintenance employees do.All of the above factors are undisputed.At dispute iswhether she has authority to hire employees.Wakemancontends that she does not. He testified that a job applicantfirst fills out an application blank and thenWakemaninterviews them.If he feels the applicant is qualified, andthere is a job opening or an anticipated one, he takes the 356DECISIONSOF NATIONALLABOR RELATIONS BOARDapplicant over to Mann or Plant Manager Helmut WalterGericke.3According to him, in most instances theapplicant is hired prior to the introduction to Gericke orMann. The only exception is when several openings areanticipatedwithin a few days. In those instances, heasserts,he approves their hire prior to the interview withGericke or Mann and the subsequent telephone can toinstruct an applicant to report to work is routine requiringno independent judgment. However, several employeewitnessescredibly testified to the contrary. Thus Bedardstated that when she sought reemployment with Respon-dent she telephoned Mann, asked her for a job, and Mannimmediately told her that she could report to work the nextmorning.Betty Losh described the procedure by which she washired in thismanner.She filled out an application whichshe gave to an office clerical. The next day Wakemantelephoned her to come in for an interview, which she did.After Wakeman talked to her, he told Losh he would takeher over to the plant and introduce her to the floorlady.Wakeman escorted her to Mann and then left. Wakemandid not tell her when to come to work or that she was hired.Mann interviewed her, asked how many children she had,and if her children would interfere with her being availablefor work every day. Losh said her children were at an agewhere they would be no problem. Mama told her she couldreport to work the following week. Margaret Ditch testifiedthat after she filled out an application she talked toWakeman. He looked over her application and told her shewould haveto seeIreneMann because she was the onewho would do the hiring. Wakeman introduced her toMann.Mann looked over her application and asked if shewas quick with her'hands. Ditch answered that she thoughtshe was.According to Ditch,Mannmay have asked heranother question. Then she hired Ditch and told her tostart to work that same day.Mann does not specifically deny any of these accountsthat she hired these three employees. Rather, she testifiedthatWakeman did all the hiring and when he broughtsomeone overto introduce to her, that person had alreadybeen hired, that she merely tells them what they have to do,the clothes to wear, the working hours, and the lunchhours.However, on cross-examination,Mann admittedthat prior to the trial she had told counsel for the GeneralCounsel that Wakeman brings applicants to her but doesnot tell her whether to hire them and she decides, on herown, whether to hire the applicant. She also told him thatin some instanceswhen she did not hire the applicant shekept the application on file andsometimescalled theapplicant at a later date, when she decided she needed her,to report to work. In addition to admitting that she madethese statements,Mann also testified that the statementswere true.It is obvious, from the -testimony, thatWakeman'sfunction in the hiring process isa screeningone and thatthe ultimate decision to hire is made by Mann or Gericke.It is also apparent that the insistence by Respondent'switnessesthatWakeman does all of the hiring wascalculated to influence the determination of Mann's statusand does not accord with the facts as demonstrated by3G.ncketestified that male applicants are brought to him and femaleapplicantsto Mann.Mann's admissions. Furthermore, Gericke's testimony alsoindicates the unreliability of such assertions. Thus, he tootestified thatWakeman does the hiring but when ques-tioned as to the specific hiring procedure, he stated thatWakeman brings an applicant over to Gericke or Mannwith the application blank, then Gericke or Mann, as thecase may be, decides whether to hire the applicant. In thesecircumstances, I find that Mann possesses, and exercises,the authority to hire employees. Since the record establish-es thatMann possesses several indicia of supervisoryauthority, I find that she is a supervisor within the meaningof Section 2(11) of the Act and that any acts ofinterference, restraint, and coercion committed by her areattributable to Respondent.The Broyhill Company,210NLRB 288 (1974).Testimony was adduced from several employee-witness-es,whom I credit, concerning interrogation by Mann.Emma Bedard testified that around February 20, a coupleof days before she signed a union authorization card,Mann told her she had received a letter from the Unionand asked her what she thought about the Union comingin.Bedard said she didn't know because she had neverheard from the Union. Wanda White testified that, inMarch after the announcement of the wage increase wasposted,Mann asked her, "Have you heard about theUnion coming in?" When White replied, "Yes," Mannasked, "Are you in favor of it?" White replied that shewould rather not say. A few days later Mann again askedWhite, "Well, what's your opinion of the Union?" Whiteagain answered that she would rather notsay.ChristinaWinston testified that in March, 2 or 3 weeks after herFebruary 25 signingof anauthorization card,Manninquired if she had heard any more from the Union.Valerie Ham testified that, about a week after her February28 signing of an authorization card, Mann asked her if shehad received any literature from the Union or if the Unionhad been in touch with her. A week or two later, Mannagain asked Ham if she had received anything from theUnion or if the Union had contacted her.The next spate of interrogation by Mann occurred inMay during the week preceding the May 8 election. OnMay 2, Mann told Bedard she had heard that there wouldbe a union meeting that night. When Bedard answeredaffirmatively,Mann asked if she was going to attend.Bedard replied yes, and Mann said you have every right togo. The next morning, in the presence of employee VioletBrewer, Mann asked Bedard if she had attended the unionmeeting on the preceding evening. Bedard said that shehad.Mann asked what Bedard thought about it. Bedardreplied that she didn't find out anything "because it wasn'tup to them, it was up to the employees what they wanted."Margaret Ditch also testified that Mann questioned herregarding the May 2 union meeting. According to her, onMay 3, Mann asked her if she attended the union meeting.Ditch said she had. Mann asked who else attended.' Ditchreplied, some of the girls and the guys. Mann inquired ifanyquestions were asked. Ditch said some of the girls hadasked questions.Valerie Ham was also interrogated regarding the May 2meeting. According to her, on May 3, in the' presence of IDAHO CANDY COMPANY357employee Tanna Green, Mann asked if she had attendedthemeeting.Ham said, yes. Mann said, "A bunch ofmalarkey, huh?" Ham didn't answer. Mann asked if mostof the girls were "going union." Ham replied that she hadno idea. Mann asked, "Do you think Maggie Matthewsand Barbara McGrath are for it." Again, Ham replied thatshe had no idea. Ham later reported this conversation toMatthews and McGrath. Winston, White, and Ditch alsotestified that they told fellow employees about theirconversations with Mann.Mann denied asking any employees about receivingliterature from the Union, or if they were going to attend aunion meeting or if they found out anything at the unionmeeting. She did not deny asking any employee what theythought about the Union, if they were in favor of theUnion, or if they had heard about the Union. Her denialsas to conversations with specific employees were in answerto very narrowly phrased leading questions. Thus, sheanswered negatively to questions phrased in terms ofwhether she met with Bedard, Ditch, White, or Ham forthe purposes of discussing the Union and whether shesought them out for such purpose or whether they soughther out to ask her questions regarding the Union. Hertestimony generally was vague and contradictory and, asindicated above, generally incredible. On the other hand,Ditch, Bedard, Winston, Ham, and White all impressed meas being honest and forthright in their testimony withregard to these conversations. Furthermore, their testimo-ny tended to be mutually corroborative. I therefore fmdthatMann interrogated employees as set forth above andthat such interrogation, without legitimate purpose andunaccompanied by assurances against reprisal, constitutedinterferences and coercion in violation of Section 8(a)(1) ofthe Act.The Goodyear Tire & Rubber Co.,195 NLRB 33, 35(1972);Engineered Steel Products, Inc.,188 NLRB 298(1971).2.By Helmut Walter GerickeKatherine Barnes testified that, when she was hired inJanuary, Mann told her she would receive a raise in abouta month and that after about a month Barnes shouldremind her about the raise. After working for approximate-ly 5 weeks, Barnes did remind Mann. Mann said she wouldsee that Barnes received the raise. About 2 weeks later,around the first of March, Mann told Barnes her raisewould be postponed. Shortly thereafter Gericke also toldBarnes that her raise would be postponed. Barnes asked ifitwas because of the Union and Gericke replied that theUnion would consider it as a bribe. Gericke testified thatWakeman told him that no one could receive a raise untilthe election was settled with the Union and that hetransmitted this information to Barnes.He did notspecifically state what he toldBarnesand did not deny herversion of the conversation. In these circumstances, I creditBarnes'account of the conversation. It is undisputed thatBarnes waspromised the raise prior to the advent of theUnion. In fact, Respondent's wage pattern seems to havebeen togranta wage increase after the first month ofemployment. Therefore, there was no legitimate reason nottogrant the wage increase. In these circumstancesGericke's statement indicated that the advent of the Unionwas the sole reason for, refusing tograntBarnes a raise andthat Barnes was being penalized because of the Union'sorganizational activities and thus, constituted interference,restraint, and coercion in violation of Section 8(a)(1) of theAct.Goodyear Tire & Rubber Co.,170 NLRB 539, 547(1968).ValerieHam testified that in March shortly after theannouncement of the wage increase was posted she andemployees Ivanna Howard and Tanna Green had aconversationwithGericke.Green asked if the wageincrease would be on the next paycheck. Gericke said hedidn't know, that if the Union did come in they probablywouldn't get the wage increase. In response to leadingquestions, Gericke generally denied telling employees thatthere would be no further wage increases if the Union gotin but was not questioned as to the specific conversationrelated by Ham, and he does not deny that such aconversation occurred. Furthermore, Gericke's denial is inbroader terms than the statement alleged to have beenmade by him and, as indicated above, Gericke's specificaccounts of incidents do not always accord with hisconclusionary statements. On the other hand, Ham gave aspecific account of the conversation and I found her to bean honest and forthright witness whom I credit. I thereforefmd that Gericke told employees that, if the Union got in,they probably wouldn't get the promised wage increase. Itiswell settled that threats to restrict employee benefits as aresult of union organization inhibits employees in theirexercise of the rights guaranteed by Section 7 of the Actand are therefore violative of Section 8(a)(1) of the Act.N.LRB. v. Gissel Packing Co., Inc.,395 U.S. 575, 618(1969);Tamper, Inc.,207 NLRB 907 (1973).D.The Union'sMajorityStatus and the RefusalTo BargainIt is undisputed and I find that the appropriate unit is:All production,maintenance,warehouse and driveremployees employed by the Employer at its Boise,Idaho operation, excluding office clerical workers,salesmen, guards and supervisors as defined in the Act.General Counsel contends that on March 25,the date ofthe demand for recognition,there were 43 employees in theunit found appropriate.Respondent agrees that these 43employees were in the unit but contends that Irene Mannand Richard Allen Wakeman should also be included inthe unit.Since I have found Irene Mann to be a supervisorwithin the meaning of Section 2(11) of the Act, she isexcluded from the unit. As to Richard Allen Wakeman, heshould be excluded from the unit on either of two bases.One, the record is clear that he is a college student whoworks for Respondent off and on only during schoolvacation periods. As of March 25, he was working duringhis school's spring'break.De Luca Brothers,Inc.,201NLRB 327, 330(1973).Two, he is the son of DonaldWakeman who is president of Respondent and owns 50percent of Respondent's stock.The remaining 50 percentof the stock is owned by one person who does not activelyparticipate in the management of Respondent. As the sonof a principal holding 50 percent of the stock in a closely 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDheld corporation, he should be excluded from the unit.Cerni Motor Sales, Inc.,201 NLRB 918 (1973).The record establishes that as of March 25 the Unionhad authorization cards from 24 of the 43 employees.Respondent does not dispute and I find that these werevalid authorization cards.Accordingly, I find that onMarch 25, and continuing thereafter, the Union represent-ed a majority of Respondent's employees in a unitappropriate for purposes of collective bargaining.For the reason set forth inSteel Fab, Inc.,212 NLRB 363(1974), I do not find that Respondent violated Section8(a)(5) of the Act.E.The Objections and ChallengesThe sole challenged ballot was that of Irene Mann. As Ihave found that Mann is a supervisor within the meaningof Section 2(11) of the Act, I shall recommend that thechallenge to her ballot be sustained.As set forth above, the Union filed timely objections tothe election. These objections are as follows:1.Employees were questioned by their supervisor,Irene Mann, as to their union activities.2.On May 6, 1974, at a meeting of the employees,Respondent's President,Wakeman, stated that if theUnion won the election there would be no further wageincreases or benefits given.3.At that meeting on May 6, 1974, Wakemanstated that Respondent's profit-sharing program forcertain employees would be discontinued in the eventthe Union won the election.4.About March 25, 1974, after learning of theUnion'sorganizingcampaign, the Employer an-nounced a wage increase to be granted all itsemployees. The Employer then granted a wage increaseof 25 cents per hour to all its employees effective aboutApril 1, 1974.The critical period is from March 26, the date the petitionwas filed, to May 8, the date of the election.The IdealElectricandManufacturing Company,134 NLRB 1275(1961).Objections 1 and 4 are based on the same conduct whichIhave heretofore found to be unfair labor practices.However, certain of this conduct-specifically the an-nouncement of the wage increase-occurred outside thecriticalperiod and objections based on such conductcannot be sustained. Also, I find it impossible from therecord to determine whether the Mann-White Marchconversations occurred before or after the commencementof the critical period and accordingly no objections can besustained on that basis. However, the granting of the wageincrease and the other interrogations by Mann heretoforefound to be violative of Section 8(a)(1) of the Act occurredwithin the critical period and accordingly I shall recom-mend that Objections 1 and 4 be sustained.Objections 2 and 3 allege that, at a May 6 meeting ofemployees,Wakeman stated that if the Union won theelection theRespondent's profit-sharing program forcertain employees would be discontinued (Objection 3)and there would be no further wageincreasesor benefitsgiven (Objection 2). The only witness who testified insupport thereof wasMargaretDitch.Although fiveemployees, including Ditch, who were in Respondent'semploy at the time of the meeting testified in support of thecomplaint allegations, the Union questioned only Ditch asto the May 6 meeting. Ditch testified that Wakeman statedthat there would be no more profit sharing when the Uniongot in and that he further stated that if the Union got in,which he didn't believe it would, there would be no morewage increases if he could help it.Wakeman denies, making such statement as to wageincreases and Respondent adduced testimony from sixemployees, none of whom could recall any such statementbeing made at the meeting. As to the profit-sharing plan,Wakeman denies making the specific alleged statement.However, he testified that he did read the section of theprofit-sharingplan relating to the effect of a unionagreement on the plan. All employeewitnesses, includingDitch,who testified as to the meeting, stated thatWakeman did read something concerning the profit-sharing plan from a document. The section in questionprovidesmerely that should a union-negotiated profit-sharing plan be put into effect, employees covered by theunion plan wouldceaseto be eligible for allocation of anypart of the contribution of the employer to the fund,4 butsuch an employee's entitlement to benefits under the planwould be in noothermanneraffected.Under all of thecircumstances,Ifind that the evidence is insufficient toestablish that Respondentengaged inobjectionable con-duct as alleged in Objections 2 and 3 and" accordingly Ishall recommend that Objections 2 and 3 be overruled.Inasmuch as I have found certain of the conductdescribed in Objections I and 4 to constitute unfair laborpractices which occurred within the critical period and tohave been reasonably calculated to undermine the employ-ees' adherence to the Union, I conclude that such conductmust have reasonably affected the results of the election. Itherefore recommend that the results of the election heldon May 8, 1974, be set aside. Due to my further findingthatRespondent's conduct has undermined the Union'smajority and rendered doubtful, or impossible the holdingof a free and fair rerun election, requiring a bargainingorder remedy, I further recommend that the representationpetition herein in Case 19-RC-7055 be dismissed.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of the Act.2.The Unionisa labor organization within themeaning ofSection 2(5) of the Act.3.Respondent has interfered with,restrained, andcoerced employees in violation of Section 8(a)(1) of the Actby interrogating employees regarding their union activitiesand sympathies and the union activities and sympathies oftheir fellow employees; by telling an employee that theemployee would not receive a promised or scheduled wageincrease because the Union would considerit a bribe; bytelling employees that an announced general wage increase4 The profit-shanng plan now m effect. IDAHO CANDY COMPANYwould probably not be granted if the employees selectedtheUnion as their collective-bargaining representative;and by announcing, and granting, a general wage increasein order to induce employees to reject the Union as theircollective-bargaining representative.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.On March 25, 1974, the Union was designated as themajority representative for purposes of collective bargain-ing of Respondent's employees in the unit described asfollows:All production,maintenance,warehouse and driveremployeesemployed by the Employerat its Boise,Idaho operation;excludingall office clerical workers,salesmen, guards and supervisorsas defined in the Act.The aforesaid unit is a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.6.By the unfair labor practices found to have beencommitted,Respondent has undermined the Union'smajority and the likelihood of the conduct of a free andfair rerun representation' election has been impaired.7.Respondent has not violated the Act in certainrespects as set forth above.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respondentcease and desist therefrom and take certain affirmativeaction in order to effectuate the policies of the Act. Since Ihave found that Respondent's violations of Section 8(a)(1)of the Act have undermined the Union's majority andrendered doubtful or impossible the holding of a free andfair rerun election, I recommend that Respondent beordered to recognize and bargain with the Union as theexclusive bargaining representative of its employees in theunit found appropriate, and upon request embody in asigned agreement any understanding reached.N.L.RB. v.Gissel Packing Company, Inc.,395 U. S. 575 (1969). Inevaluating the seriousness of unfair labor practices in termsof their lingering effect upon the possibility of holding afree and fair election, the Board has held that the grant of ageneral wage increase, even in the absence of any otherunfair labor practices, would have such an impact onemployees that the use of traditional remedies would beunlikely to erase its effects and ensure a fair rerun electionand employee sentiment once expressed through cardswould, on balance, be better protected by a bargainingorder.C & G Electric, Inc.,180 NLRB 427 (1969);TowerEnterprises, Inc.,182NLRB 382 (1970);Gruber's SuperMarket, Inc.,201 NLRB 612 (1973).Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the National Labor5 In the eventno exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.359RelationsAct as amended, I hereby recommend thefollowing:ORDERSRespondent, Idaho Candy Company, Boise, Idaho, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Telling its employees that they will not receive apreviously announced general wage increase if they selectBakery and Confectionery Workers' International Unionof America, Local No. 393, AFL-CIO, as their collective-bargaining representative.(b)Telling its employees that they will not receivepreviously promised or scheduled individual wage increas-es because the Union would consider it a bribe.(c) Coercively interrogating its employees regarding, theirunion activities and sympathies and the union activitiesand sympathies of fellow employees.(d)Announcing, and granting, wage, increases to itsemployees in order to induce them to reject the Union astheir collective-bargaining representative.(e) In any related manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inthe Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, recognize and bargain collectively withBakery and Confectionery Workers' International Unionof America, Local No. 393, AFL-CIO, as the exclusiverepresentative of the employees in the following appropri-ate unit, and, upon request, embody in a signed agreementany understanding reached:All production,maintenance, warehouse and driveremployees employed by the Employer at its Boise,Idaho operations; excluding office clerical workers,salesmen, guards and supervisors as defined in the Act.(b) Post at its place of business in Boise, Idaho, copies ofthe attached notice marked "Appendix."6 Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being duly signed by the Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 19, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS ORDERED that all allegations of the complaint whichhave not been sustained be dismissed.6 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board." 360DECISIONSOF NATIONAL LABORRELATIONS BOARDIT IS FURTHER ORDERED that the election held on May 8,1974, be set aside and the petition in Case 19-RC-7055 be,and it hereby is, dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearing at which all sides had the opportunity topresent their evidence, it has been found that we violatedtheNational Labor Relations Act, and we have beenordered to post this notice and we intend to carry out theorder of the Board.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain fromany and all these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT- announce, or grant, to our employeeswage increasesin order to-induce them to reject Bakeryand ConfectioneryWorkers' International Union ofAmerica, Local No. 393, AFL-CIO, or any other labororganization as their collective-bargaining representa-tive.WE WILL NOT coercively interrogate our employeesregarding their union activities and sympathies, or theunion activities and sympathies of their fellow employ-ees.WE WILL NOT tell our employees that they will notreceive a previously announced general wage increase ifthey select said union, or any other labor organization,as their collective-bargaining representative.WE WILL NOT tell our employees that they will notreceive previously promised, or scheduled, individualwage increases because said union would consider it abribe.WE WILL, upon request, recognize and bargain withsaidUnion as the exclusive representative of ouremployees in the appropriate bargaining unit composedof all production, maintenance, warehouse and driveremployees employed at our Boise, Idaho, operations;excluding office clerical workers, salesmen, guards, andsupervisors as defined in the Act, and embody in asigned agreement any understanding reached.IDAHO CANDY COMPANY